WEALTH MANAGEMENT CODE OF ETHICS FOR GENWORTH FINANCIAL WEALTH MANAGEMENT, INC ALL MUTUAL FUND FAMILIES LISTED IN EXHIBIT A GENWORTH FINANCIAL TRUST COMPANY CAPITAL BROKERAGE CORPORATION Part I. Policy on Personal Investing I. Introduction The mutual fund families listed on Exhibit A (collectively, the “Trusts”) are investment companies registered under the Investment Company Act of 1940, as amended (“1940 Act”).Genworth Financial Wealth Management, Inc.(“GFWM” or the “Adviser”) is a registered investment adviser registered under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and provides investment advisory services to various client accounts, including the Trusts.Capital Brokerage Corporation (“CBC”) acts as the underwriter/distributor of mutual fund shares within the Trusts.Genworth Financial Trust Company (“GFTC”) provides its custodial services exclusively to GFWM clients. This Wealth Management Code of Ethics (the “Code”) applies to GFWM, GFTC, the directors and officers of CBC (together, the “Genworth Companies) and the Trusts.The Code is divided into four major parts.Part I contains the Policy on Personal Investing; Part II contains the Policy Prohibiting Insider Trading; Part III contains the Gift and Entertainment Policy; and Part IV contains the Ombudsperson Procedures. The Code covers all employees of the Genworth Companies, the Trusts, and directors and officers of CBC.The Code includes standards of business conduct with which the Genworth Companies’ employees are required to comply, and reflects the Genworth Companies’ fiduciary duties to the Trusts and Genworth Companies’ clients. The Code requires compliance with applicable U.S. federal securities laws and incorporates procedures to implement such compliance.The responsibility for maintenance and enforcement of the Code lies substantially with the Chief Compliance Officer (as defined in Section III below) of the Genworth Companies and the Trusts.Any violations of the Code must be reported promptly to the Chief Compliance Officer. This Code is not intended to address other standards of ethical conduct which may be addressed by Codes of Ethics of organizations comprised of professionals in a field, such as Chartered Financial Analysts.Where necessary, officers, directors, Access Persons (as defined in Section III below) and Supervised Persons (as defined in Section III below) covered by this Code should consider requirements of such other guidelines in addition to the requirements of this Code.Each Supervised Person is bound by the policies and core requirements of Integrity First, Genworth Financial’s corporate code of ethics.Integrity First defines the core ethical principles for employees of Genworth Financial, including, adherence to all applicable laws and regulations, honesty and fairness in all internal and external business relationships and avoidance of all conflicts of interest in work and personal affairs.Integrity First is herein incorporated by reference. GFWM Code of Ethics
